35 A.3d 1204 (2012)
209 N.J. 171
In the Matter of Michael William KWASNIK, An Attorney at Law (Attorney No. XXXXXXXXX).
M-520 September Term 2011, 069522
Supreme Court of New Jersey.
February 16, 2012.

CONSENT ORDER
MICHAEL WILLIAM KWASNIK of CHERRY HILL, who was admitted to the bar of this State in 1994, having been ordered to show cause why the temporary suspension from practice and restraints imposed by the Court on December 7, 2011, should not continue, and the Director of the Office of Attorney Ethics and respondent, through counsel, having agreed that respondent's temporary suspension from the practice of law should continue pending final disposition of all ethics grievances against respondent, and until the further Order of the Court, and good cause appearing;
It is ORDERED that the temporary suspension from practice of MICHAEL WILLIAM KWASNIK ordered by the Court on December 7, 2011, shall continue pending the final determination of all ethics grievances against him and until the further Order of the Court; and it is
ORDERED that MICHAEL WILLIAM KWASNIK continue to be restrained *1205 and enjoined from practicing law during the period of his suspension and continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is
Further ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by MICHAEL WILLIAM KWASNIK pursuant to Rule 1:21-6, which were restrained from disbursement by Order of the Court filed December 7, 2011, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and
ORDERED that the Order directing respondent to show case why the temporary suspension and restraints should not continue pending the conclusion of the ethics proceedings against him is hereby
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this state.